DETAILED ACTION
This is the Office action based on the 16604035 application filed October 09, 2019, and in response to applicant’s argument/remark filed on November 4, 2022.  Claims 1, 6-7, 9-25 and 27-28 are currently pending and have been considered below.  Applicant’s cancellation of claims 2-5, 8 and 26 acknowledged.  Claims 21-25 withdrawn from consideration.
 	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Interpretations
Applicant has elected Group I, which is drawn to a chemical composition, in response to the Election/Restriction requirement.  Note that the claims are directed towards a chemical composition and as such will be examined under such conditions. The process of using the composition or the material that the composition acts upon are viewed as recitation of intended use and are given little patentable weight (Please see MPEP 2114 R1-2115 R2 for further details). 
Claim Rejections - 35 USC § 102/35 USC § 103
The following is a quotation of 35 U.S.C. 102: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1, 6-7 and 9-17 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shinoda et al.  (U.S. PGPub. No. 20120299158), hereinafter “Shinoda”:--Claims 1, 6, 7, 16, 17: Shinoda teaches a polishing slurry ([0010]) for selectively polishing silicon oxide in a substrate comprising a metal gate ([0007]), comprisingan abrasive ([0017]), at a concentration 0.2-3 wt.% ([0041]);an alkali, such as triethylamine ([0080]), at a concentration 0.01-10 wt.%, more preferably 0.1-3 wt.% ([0066]); a phosphoric derivative compound, such as ammonium phosphate ([0067]), at a concentration 0.01-1 wt.% ([0068]).     It is noted that ammonium phosphate is a common name for triammonium phosphate, and triethylamine is a tertiary amine compound.  It is further noted that weight ratio of the concentration of the phosphoric derivative compound, i.e. 0.01-1 wt.%, to the organic amine, i.e. 0.1-3 wt.%, overlaps the claimed ratio range of 1:0.25-1:5.     Although Shinoda is silent about the polishing selectivity of the polishing slurry, since the polishing slurry is the same as recited in claim 1, it must possess the property of polishing the silicon oxide with 1:3 to 1:10 selectivity with respect to a metal layer, as taught by Applicant.  The following is a quotation of MPEP 2112.01, II that applies to the rejections under this section made in this Office action:
      ““Products of identical chemical composition cannot have mutually exclusive properties.”.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”        Alternately, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a polishing slurry comprising the above components from the list of possible components taught by Shinoda.--Claims 9, 10: Shinoda further teaches that the slurry comprises tetramethylammonium chloride at a concentration 0.01-10 wt.%, ([0065-0066]).   It is noted that tetramethylammonium chloride is a catalyst, as evidenced by Tamai et al. (U.S. PGPub. No. 20140335762).--Claim 11: Shinoda further teaches that the slurry comprises a pH regulator ([0064]).   --Claim 12: Shinoda further teaches that the slurry comprises a phosphoric acid ([0067]).   It is noted that phosphoric acid is a biocide.--Claims 13: Shinoda further teaches that the slurry comprises a surfactant ([0060]) at a concentration of 0.01-1 wt.% ([0062]).   It is noted that surfactant controls a reaction. --Claim 14: Shinoda further teaches that the slurry comprises water  ([0055]).   --Claims 15: Shinoda further teaches that the slurry comprises tetramethylammonium nitrate  ([0065]) at a concentration 0.01-10 wt.% ([0066]).   It is noted that tetramethylammonium nitrate is an oxidizing agent.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-7 and 9-17 rejected under 35 U.S.C. 103 as obvious over Takenouchi (U.S. PGPub. No. 20070287362), hereinafter “Takenouchi”, in view of Shinoda:--Claims 1, 6, 7: Takenouchi teaches a slurry for chemical mechanical polishing an insulating film, such as SiO2, and a metal wiring, such as copper film ([0002-0004, 0011-0014]), comprisingan abrasive ([0014]);an alkali agent, such as disodium phosphate, trisodium phosphate, dipotassium phosphate, tripotassium phosphate, etc. ([0104-0106]) at a concentration 0.0001-1 mole/L ([0108]);an additive, such as trimethylamine ([0094]) at a concentration 0.0001-0.5 mole/L ([0095]).        Takenouchi fails to teach the alkali agent may include monosodium phosphate or ammonium phosphate.         Shinoda, also directed to a polishing slurry, teaches the slurry may include a basic compound that containing a phosphoric derivative, such as sodium hydrogenphosphate, sodium phosphate, ammonium phosphate, potassium phosphate, ammonium phosphate,…([0067]).        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use monosodium phosphate or ammonium phosphate as an equivalent substitution for the disodium phosphate, trisodium phosphate, dipotassium phosphate, tripotassium phosphate,… in the invention of  Takenouchi.            It is noted that the concentration ranges of the alkali agent and the trimethylamine overlaps the claimed ratio recited in claim 1.        Although Takenouchi is silent about the polishing selectivity of the polishing slurry, since the polishing slurry is the same as recited in claim 1, it must possess the property of polishing the silicon oxide with 1:3 to 1:10 selectivity with respect to the metal layer, as taught by Applicant.  The following is a quotation of MPEP 2112.01, II that applies to the rejections under this section made in this Office action:
      ““Products of identical chemical composition cannot have mutually exclusive properties.”.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”
--Claims 9, 10: Takenouchi further teaches that the polishing slurry comprises iron(III) salt, such as iron(III) nitrate ([0075]) at a concentration of 0.003-8 mole/L ([0080]).  It is noted that iron(III) nitrate is a catalyst, as evidenced by Dockery et al. (U.S. PGPub. No. 20170190936) para. 0025.  It is noted that the concentration range of 0.003-8 mole/L overlaps the recited concentration range in claim 9.--Claim 11: Takenouchi further teaches that the polishing slurry comprises a pH regulator ([0104]) at a concentration of 0.0001-1 mole/L ([0080]).  .--Claim 12: Takenouchi further teaches that the polishing slurry comprises citric acid ([0086]) at a concentration of 0.0005-0.5 mole/L ([0088]).  It is noted that citric acid is a biocide, as evidenced by Sajid et al. (U.S. PGPub. No. 20200156010).  --Claim 13: It is noted that the catalyst may be considered a reaction controller.--Claim 14: Takenouchi further teaches that the polishing slurry comprises water ([0115]).--Claim 15: Takenouchi further teaches that the polishing slurry comprises an oxidizing agent ([0014, 0074]) at a concentration of 0.003-8 mole/L ([0080]).--Claim 16: Takenouchi further teaches that the concentration of the abrasive in the polishing slurry is more preferably 0.05-5 wt.% ([0041]).--Claim 17: It is noted that the combination of the concentration range of 0.0001-1 mole/L for the disodium phosphate and 0.0001-0.5 mole/L for the trimethylamine overlaps the recited concentration range in claim 9.
Claims 18-20 and 27-28 rejected under 35 U.S.C. 103 as obvious over Takenouchi in view of Shinoda and  Park et al. (U.S. Pat. No. 7887715), hereinafter “Park”:--Claims 18, 19, 27, 28: Takenouchi teaches the slurry comprising an iron salt for chemical mechanical polishing a metal wiring as in claim 1 above.  Takenouchi further teaches that the slurry comprises an oxidizing agent, such as hydrogen peroxide, to oxidize the metal ([0074]).Takenouchi fails to teach the slurry comprises a ferrosilicon catalyst.Park, also directed to chemical mechanical polishing a metal layer, teaches that adding an iron salt to oxidize the metal layer to speed up the polishing is disadvantageous because in order to be sufficient the iron salt must be supplied in a large amount, which may result in iron contamination and yield loss (Col. 1, Lines 25-60).  Instead, Park teaches to use a catalyst, preferably ferrosilicon at a concentration of 0.00001-0.1 wt.%, to release electrons and holes that react with an oxidizing agent, such as hydrogen peroxide, during polishing to strongly oxidize the metal layer (Col. 5, Line 1 through Col. 6, Line 32).         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use the ferrosilicon, instead of the iron nitrate, in the slurry in the invention of Takenouchi because Park teaches that this would improve the oxidizing effect of the oxidizing agent to speed up the polishing while avoiding the iron contamination and yield loss.        It is noted that the slurry also comprises the abrasives, agent to control polishing selectivity, pH adjusting agent and the biocide, reaction controller, phosphate and trimethylamine as shown in Claims 16, 9, 11, 12, 13 and 1 above.--Claim 20: Takenouchi further teaches that the oxidizing agent may be present at a concentration 0.003-8 mole/L ([0080]).  It is noted that this overlaps the claimed ratio range in claim 20.
Response to Arguments
Applicant's arguments filed November 4, 2022 have been fully considered as follows:--Regarding Applicant’s argument that the previously cited prior arts do not teach the new feature “the polishing selectivity of the insulating film and the metal film to be between 1:3 and 1:10. 2-5” as recited in claim 1, although Shinoda and Takenouchi are silent about the polishing selectivity of the polishing slurry, since the polishing slurry taught by Shinoda or Takenouchi is the same as recited in claim 1, it must possess the property of polishing the silicon oxide with 1:3 to 1:10 selectivity with respect to a metal layer, as taught by Applicant.         It is noted that Applicant has elected Group I, which is drawn to a chemical composition, in response to the Election/Restriction requirement.  Note that the claims are directed towards a chemical composition and as such will be examined under such conditions. The process of using the composition or the material that the composition acts upon are viewed as recitation of intended use and are given little patentable weight (Please see MPEP 2114 R1-2115 R2 for further details).       The following is a quotation of MPEP 2112.01, II that applies to the rejections under this section made in this Office action:
        ““Products of identical chemical composition cannot have mutually exclusive properties.”.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”--Regarding Applicant’s argument that the previously cited prior arts do not teach the new feature “the catalyst includes ferrosilicon”, this arguments is persuasive.  New grounds of rejection based on newly found prior arts are shown above.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
         A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713